SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2007 Commission File Number 1-14858 CGI Group Inc. (Translation of Registrant’s Name Into English) 1130 Sherbrooke Street West 7th Floor Montréal, Québec CanadaH3A 2M8 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FForm 40-F ü Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo ü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Enclosure:Press Release dated November 14, 2007. This Form 6-K shall be deemed incorporated by reference in the Registrant’s Registration Statement on Form S-8, Reg. Nos. 333-13350, 333-66044, 333-74932 and 333-112021. PRESS RELEASE Stock Market Symbols GIB.A (TSX) GIB (NYSE) CGI SELECTED BY PUBLIC WORKS AND GOVERNMENT SERVICES CANADA FOR $91.8 MILLION DOLLAR CONTRACT FOR ENGINEERING AND TECHNICAL SUPPORT SERVICES Ottawa, Ontario, November 14, 2007– CGI Group Inc. (TSX: GIB.A; NYSE: GIB)has been awarded a 3-year, $91.8 million dollar contract by Public Works and Government Services Canada (PWGSC). The agreement entitles PWGSC to extend the contract by four 1-year extensions. In total, the services provided could achieve a potential contract value of more than $400 million when considering growth and service transformation. The contract is for the provision of engineering and technical management services to the Information Technology Services Branch (ITSB) of PWGSC. CGI will work with PWGSC’s ITSB to provide the expertise and resources required to maintain and manageITSB’s government-wide infrastructure domains.Incollaboration,
